Citation Nr: 1145244
Decision Date: 12/12/11	Archive Date: 01/30/12

DOCKET NO. 07-12 732	)        DATE DEC 12 2011

On appeal from the Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUES

1. Entitlement to service connection for a chronic low back disorder.

2. Entitlement to service connection for bilateral hearing loss.

REPRESENTATION 

Appellant represented by:   Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in January 2008; the hearing transcript has been associated with the claims file.

The Board remanded the case to the RO in May 2009 for consideration of new evidence submitted to the file. The low back issue has also been the subject of a VHA opinion and an Independent Medical Examiner (IME) opinion. The case is once again before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

With respect to the claim for a low back disorder, the Veteran submitted additional evidence in response to an independent medical opinion. In October 2011 correspondence, he did not waive RO consideration of the evidence. Therefore, the Board will remand this evidence for RO consideration.

With respect to the claim for bilateral hearing loss, the Veteran was afforded VA examinations in August 2005, February 2006, and August 2007. The Board finds that the examinations are inadequate for evaluation purposes and remands for a

-2-

supplemental VA opinion to determine if the Veteran's current hearing loss is related to service.

Of note, although VA opinions of record note that the Veteran was positive for noise exposure while serving as a machinist's mate, they do not adequately address lay statements and testimony attesting to the degree and severity of his in-service noise exposure. They also do not note his self-report of hearing loss in July 1980. On remand, the examiner should render a medical opinion based on the premise that the Veteran is competent to report noise exposure and observe symptomatology in service.

Moreover, the examiner is asked to address the significant, if any, of a slight decrease in the Veteran's hearing over the course of his period of service. Additionally, several hearing evaluations were completed in 1980 and 1981; these evaluations reflect varying levels in the Veteran's hearing thresholds with some puretone thresholds measured at 20 decibels or higher.

The examiner is also asked to specifically address a December 2007 private opinion that the Veteran's hearing loss was not consistent with age-induced hearing loss. The examiner is also asked to consider the significant, if any, of a history of familial hearing loss and deafness.

On remand, the examiner should specifically discuss the findings and conclusions presented in a December 2007 private opinion, the pertinence of the Veteran's history of familial hearing loss and deafness, if any; and findings from post-service hearing evaluations dated from 1988 to 1993.

Accordingly, the case is REMANDED for the following actions:

1. Readjudicate the claim of service connection for a low back disorder, to include consideration of the evidence submitted by the Veteran in October 2011.

-3-

2. Refer the claim to an appropriate VA audiologist for a supplemental medical opinion to determine if the Veteran's bilateral hearing loss is etiologically related to service. The claims folder, to include a copy of this Remand, must be made available to the examiner for review. The examiner must review the entire claims file. The examiner should state, based on the available evidence, whether it is at least as likely as not that bilateral hearing loss was incurred in service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record. The examiner should specifically comment on:

(a) Lay evidence from the Veteran, noting that he is competent to report noise exposure and observe symptomatology in service. The Veteran has reported extended exposure to noise from feed pumps and a diesel generator while aboard a submarine. Noise levels were reported to be high and hearing protection was reportedly inadequate;

(b) The Veteran's self-report of hearing loss in July 1980 Report of Medical History;

(c) Service audiograms which indicate varying levels in the Veteran's hearing thresholds recorded in 1980 and

-4-

1981, and a slight decrease in his hearing over the course of his period of service;

(d) Post-service hearing evaluations dated from 1988 to 1993;
(e) The pertinence of the Veteran's history of familial hearing loss and deafness, if any; and

(f) Findings and conclusions presented in a December 2007 private opinion.

3. Review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, implement corrective procedures.

4. After all development has been completed, review the case again based on the additional evidence. If the benefits sought are not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

-5-

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
	
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

-6-



